DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed March 17th, 2022. Claims 1 and 9 have been amended. Claims 1-12 are pending and examined below.
	
Response to Remarks/Arguments
Applicant’s arguments and amendments filed March 17th, 2022 with respect to the previous 35 U.S.C. 112(f) interpretation of claims 1 and 9  have been fully considered and rendered moot by the current amendments.
Applicant’s arguments and amendments filed March 17th, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous rejection under 35 U.S.C. 103 of claim 1, Applicant argues the cited art of record Miège et al., “Active roll control of an experimental articulated vehicle”, and Lizell, US 5097419 A, hereinafter referred to as Miège and Lizell, respectively, fails to disclose all of the features of claim 1, specifically, a roll angular acceleration sensor configured to detect roll angular acceleration of a vehicle body. Applicant argues that Miège teaches away from using a lateral acceleration and instead turns to resolving the problem with a simple estimator to estimate the lateral acceleration due to cornering, and that a lateral accelerometer is not the same as a roll angular acceleration sensor configured to detect a roll angular acceleration of a vehicle body because it does not take a direct measurement of roll angular acceleration. Applicant argues Miège fails to disclose these claim features.
Examiner respectfully disagrees. Although Miège may not explicitly use the term roll angular acceleration sensor, the inclusion of the lateral accelerometer and consideration of the roll acceleration in equation 1(a) is effectively equivalent because the lateral acceleration is inextricably linked with a roll angular acceleration. The difference between a lateral acceleration and a roll angular acceleration is purely mathematical in nature. One of ordinary skill in the art would have found it obvious to use either variation of acceleration measurements in place of the other to accommodate the particular reference frame of their control model. Additionally, Examiner notes that in Applicant’s Specification, linear accelerometers are used to obtain an angular acceleration value, not a specialized sensor that directly detects angular acceleration (roll angular acceleration sensor 32 may have any configuration known in the technical field. For example, the roll angular acceleration sensor 32 may include two up and down acceleration sensors disposed on both sides of the center of gravity of the vehicle 14 in a transverse direction – See at least ¶79 of Applicant’s Specification). While Miège arrives at the conclusion that estimating the value for lateral acceleration yields optimal results in their control model, the disclosure clearly states that a measure of lateral acceleration is needed in order to supply the corrective torque for stabilizing the anti-roll system (in order to calculate the torque demand, a measure of lateral acceleration is required – See at least Pg. 800 ¶4.1). The mere potential for stability problems may result from using a measured value of acceleration as opposed to an estimated value of acceleration does not preclude the possibility of using an accelerometer reading for the basis of the control. In fact, many dynamic control systems use direct measurements from inertial measurement units (i.e. accelerometers) to regulate control inputs by tweaking control coefficients that account for these instabilities.
Examiner notes the same rationale applies to independent claim 9.
For at least the above reason, the previous rejections are maintained.

With respect to the previous rejection under 35 U.S.C. 103 of claims 2 and 10, Applicant argues the cited art of record Miège et al., “Active roll control of an experimental articulated vehicle”, and Lizell, US 5097419 A, hereinafter referred to as Miège and Lizell, respectively, fails to disclose all of the features of claims 2 and 10, specifically, the electronic control unit is configured to compute the correction roll moment based on a vehicle speed and the roll angular acceleration. Applicant argues that Miège at best shows that an estimate of lateral acceleration based on speed and steering angle is in phase with the measured tractor lateral acceleration and does not clearly teach that the control is configured to compute correction roll based on a vehicle speed measurement and roll angular acceleration. Applicant argues Miège fails to disclose these claim features.
Examiner respectfully disagrees. Miège clearly indicates that the model accounts for the roll angular acceleration and lateral acceleration parameters in the equation of motion that serves as a basis for control, and further states that the lateral acceleration is determined, at least in part, by the speed of the vehicle (a.sub.y [i.e. lateral acceleration based on vehicle speed], phi.dot.dot [i.e. angular acceleration], T.sub.act [i.e. correction roll moment] – See at least equation 1(a); estimation of lateral acceleration based on speed and steer angle, was chosen for the lateral acceleration feedback – See at least Pg. 801, ¶4.1). To further clarify the relationship between the corrective torque and the lateral acceleration, Miège acknowledges that the lateral acceleration is used as an input for the corrective torque demand (x.sub.v and a.sub.y [i.e. lateral acceleration] are the two inputs to the model and T.sub.act [i.e. correction roll moment] is the output for the chosen control strategy – See at least Pg. 797, ¶3.1). As claimed in claims 2 and 10, the correction roll moment does not exclusively depend upon the vehicle speed and roll angular acceleration only. Therefore Miège teaches all of the claimed elements of claims 2 and 10. 
For at least the above reason, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miège et al., “Active roll control of an experimental articulated vehicle”, in view of Lizell, US 5097419 A, hereinafter referred to as Miège and Lizell, respectively.
As to claim 1, Miège discloses a roll vibration damping control system for a vehicle, the roll vibration damping control system comprising (4. Damped float: a manually settable amount of roll damping is introduced in the system – See at least pg. 794, ¶2.1):
a roll angular acceleration detector configured to detect a roll angular acceleration of a vehicle body (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1);
an actuator configured to generate a roll moment to be applied to the vehicle body (by extending one actuator and retracting the other one, the ARB is twisted and applied a roll moment to the suspension – See at least pg. 793, ¶2.1); and
an electronic control unit configured to (one controller card with a C165 microprocessor, which performs all the tasks and calculations related to actuator control – See at least pg. 795, ¶(c)):
store a roll moment of inertia, a roll damping coefficient, and an equivalent roll stiffness of the vehicle (I.sub.b, sprung mass roll moment of inertia, C.sub.b, suspension rolling damping, K.sub.b, suspension roll stiffness – See at least Appendix I; equation of motion, 1(a) – See at least pg. 796, ¶3.1),
compute a sum of a product of the roll moment of inertia and the roll angular acceleration detected by the roll angular acceleration detector, a product of the roll damping coefficient and a first-order integral of the roll angular acceleration, and a product of the equivalent roll stiffness and a second-order integral of the roll angular acceleration, as a controlled roll moment to be applied to the vehicle body (equation of motion, 1(a) – See at least pg. 796, ¶3.1, Examiner notes that equation of motion 1(a) represents the sum of products, where phi.dot.dot is the equivalent variable of the roll angular acceleration, phi.dot is the equivalent variable of a first-order integral of the roll angular acceleration, and phi is the equivalent variable of a second-order integral of the roll angular acceleration; T.sub.act is torque provided by hydraulic actuators, i.e. controlled roll moment, I.sub.b is the sprung mass roll moment of inertia, C.sub.b is the suspension rolling damping, K.sub.b is the suspension roll stiffness – See at least Appendix I, Examiner notes that T.sub.act is functionally dependent on the sum of the products: I.sub.b and phi.dot.dot, C.sub.b and phi.dot, and K.sub.b and phi),
compute a roll moment around a center of gravity of a sprung mass as a correction roll moment, the roll moment being generated by lateral force on wheels due to roll motion (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3, Examiner notes that the output of the feedback control loop is being interpreted as the correction roll moment; feedback control loop – See at least Fig. 9),
compute a target roll moment based on a value obtained by correcting the controlled roll moment with the correction roll moment (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3; feedback control loop with roll moment controller – See at least Fig. 9, Examiner notes that the correction roll moment tracking the torque demand necessarily includes a calculation of a target roll moment by the roll moment controller using the correction roll moment and system error.), and
control the actuator such that the roll moment that the actuator generates becomes the target roll moment (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3; actuator torque, i.e. roll moment, tracks the demand torque – See at least pg. 800, Fig. 12, Examiner notes that in order for the torque provided by the actuators, i.e. the roll moment, to track the demand torque, the roll moment must necessarily become the target roll moment because the error between the roll moment and target roll moment must approach zero for the roll moment to track torque demand).
Miège fails to explicitly disclose obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration. However, Lizell teaches obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

As to claim 2, Miège discloses wherein the electronic control unit is configured to compute the correction roll moment based on a vehicle speed and the roll angular acceleration (T.sub.act, i.e. correction roll moment, a.sub.y, i.e. lateral acceleration, phi.dot.dot, i.e. roll angular acceleration, equation of motion, 1(a), i.e. T.sub.act is necessarily a function of a.sub.y and phi.dot.dot – See at least pg. 796, ¶3.1; an estimate of lateral acceleration of the tractor based on speed and steering angle, i.e. lateral acceleration (a.sub.y) is a function of vehicle speed – See at least pg. 800, ¶4.1).

As to claim 5, Miège discloses wherein the actuator includes active suspensions provided in association with the wheels (the movement of the actuators is controlled by the servo-valves – this corresponds to a vehicle with active suspensions – See at least Pg. 794, ¶2.1; active suspension in association with wheels – See at least Fig. 5). 

As to claim 9, Miège discloses a target roll moment computing method for a roll vibration damping control system for a vehicle, the roll vibration damping control system including (4. Damped float: a manually settable amount of roll damping is introduced in the system – See at least pg. 794, ¶2.1)
a roll angular acceleration detector configured to detect a roll angular acceleration of a vehicle body (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1),TSN201805854US00 TFN180577-US 49 
an actuator configured to generate a roll moment to be applied to the vehicle body (by extending one actuator and retracting the other one, the ARB is twisted and applied a roll moment to the suspension – See at least pg. 793, ¶2.1), and 
an electronic control unit configured to control the actuator such that the roll moment becomes a target roll moment, the target roll moment computing method comprising (one controller card with a C165 microprocessor, which performs all the tasks and calculations related to actuator control – See at least pg. 795, ¶(c); A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3; actuator torque, i.e. roll moment, tracks the demand torque – See at least pg. 800, Fig. 12, Examiner notes that in order for the torque provided by the actuators, i.e. the roll moment, to track the demand torque, the roll moment must necessarily become the target roll moment because the error between the roll moment and target roll moment must approach zero for the roll moment to track torque demand): 
storing, by the electronic control unit, a roll moment of inertia, a roll damping coefficient, and an equivalent roll stiffness of the vehicle (I.sub.b, sprung mass roll moment of inertia, C.sub.b, suspension rolling damping, K.sub.b, suspension roll stiffness – See at least Appendix I; equation of motion, 1(a) – See at least pg. 796, ¶3.1):
computing, by the electronic control unit, a sum of a product of the roll moment of inertia and the roll angular acceleration detected by the roll angular acceleration detector, a product of the roll damping coefficient and a first-order integral of the roll angular acceleration, and a product of the equivalent roll stiffness and a second-order integral of the roll angular acceleration, as a controlled roll moment to be applied to the vehicle body (equation of motion, 1(a) – See at least pg. 796, ¶3.1, Examiner notes that equation of motion 1(a) represents the sum of products, where phi.dot.dot is the equivalent variable of the roll angular acceleration, phi.dot is the equivalent variable of a first-order integral of the roll angular acceleration, and phi is the equivalent variable of a second-order integral of the roll angular acceleration; T.sub.act is torque provided by hydraulic actuators, i.e. controlled roll moment, I.sub.b is the sprung mass roll moment of inertia, C.sub.b is the suspension rolling damping, K.sub.b is the suspension roll stiffness – See at least Appendix I, Examiner notes that T.sub.act is functionally dependent on the sum of the products: I.sub.b and phi.dot.dot, C.sub.b and phi.dot, and K.sub.b and phi); 
computing, by the electronic control unit, a roll moment around a center of gravity of a sprung mass as a correction roll moment, the roll moment being generated by lateral force on wheels due to roll motion (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3, Examiner notes that the output of the feedback control loop is being interpreted as the correction roll moment; feedback control loop – See at least Fig. 9); and 
computing, by the electronic control unit, the target roll moment based on a value obtained by correcting the controlled roll moment with the correction roll moment (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3; feedback control loop with roll moment controller – See at least Fig. 9, Examiner notes that the correction roll moment tracking the torque demand necessarily includes a calculation of a target roll moment by the roll moment controller using the correction roll moment and the system error).
Miège fails to explicitly disclose obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration. However, Lizell teaches obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

	As to claim 10, Miège discloses wherein the correction roll moment is computed by the electronic control unit based on a vehicle speed and the roll angular acceleration (T.sub.act, i.e. correction roll moment, a.sub.y, i.e. lateral acceleration, phi.dot.dot, i.e. roll angular acceleration, equation of motion, 1(a), i.e. T.sub.act is necessarily a function of a.sub.y and phi.dot.dot – See at least pg. 796, ¶3.1; an estimate of lateral acceleration of the tractor based on speed and steering angle, i.e. lateral acceleration (a.sub.y) is a function of vehicle speed – See at least pg. 800, ¶4.1).

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miège et al., “Active roll control of an experimental articulated vehicle”, in view of Lizell, US 5097419 A, as applied to claim 1 above, and further in view of Vandersmissen et al., US 20170240017 A1, hereinafter referred to as Miège, Lizell, and Vandersmissen, respectively.
As to claim 3, Miège discloses using roll angular acceleration and correction roll (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1; ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3).
Miège fails to explicitly disclose using the first-order integral and the second-order integral. However, Lizell teaches using the first-order integral and the second-order integral (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of using the first-order integral and the second-order integral, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

The combination of Miège and Lizell fails to explicitly disclose applying the same high-pass filter the same number of times at least twice. However, Vandersmissen teaches applying the same high-pass filter the same number of times at least twice (the high-pass filtering is applied to remove any sensor signal offsets due to mounting tolerances, vehicle attitude changes or temperature effects. The modal accelerations are integrated over time and again, i.e. twice application, high-pass filtered to calculate the modal velocities – See at least ¶58).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Vandersmissen teaches controlling an active suspension for leveling a vehicle and absorbing unwanted vibrations including filtering signal data that is used to control the active suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège and Lizell to include the feature of applying the same high-pass filter the same number of times at least twice, as taught by Vandersmissen, to remove unwanted offsets, noise, or other extraneous disturbances that would negatively affect the accuracy and/or responsiveness of a control system as known in the art.

As to claim 4, Miège discloses using roll angular acceleration and correction roll (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1; ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3).
Miège fails to explicitly disclose using the first-order integral and the second-order integral. However, Lizell teaches using the first-order integral and the second-order integral (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature using the first-order integral and the second-order integral, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

The combination of Miège and Lizell fails to explicitly disclose applying the same low-pass filter. However, Vandersmissen teaches applying the same low-pass filter (longitudinal acceleration is calculated by differentiating and low-pass filtering the vehicle velocity – See at least ¶81).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Vandersmissen teaches controlling an active suspension for leveling a vehicle and absorbing unwanted vibrations including filtering signal data that is used to control the active suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège and Lizell to include the feature of applying the same low-pass filter, as taught by Vandersmissen, to remove unwanted offsets, noise, or other extraneous disturbances that would negatively affect the accuracy and/or responsiveness of a control system as known in the art.

As to claim 11, Miège discloses using roll angular acceleration and correction roll (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1; ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3).
Miège fails to explicitly disclose using the first-order integral and the second-order integral. However, Lizell teaches using the first-order integral and the second-order integral (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of using the first-order integral and the second-order integral, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

The combination of Miège and Lizell fails to explicitly disclose applying the same high-pass filter the same number of times at least twice. However, Vandersmissen teaches applying the same high-pass filter the same number of times at least twice (the high-pass filtering is applied to remove any sensor signal offsets due to mounting tolerances, vehicle attitude changes or temperature effects. The modal accelerations are integrated over time and again, i.e. twice application, high-pass filtered to calculate the modal velocities – See at least ¶58).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Vandersmissen teaches controlling an active suspension for leveling a vehicle and absorbing unwanted vibrations including filtering signal data that is used to control the active suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège and Lizell to include the feature of applying the same high-pass filter the same number of times at least twice, as taught by Vandersmissen, to remove unwanted offsets, noise, or other extraneous disturbances that would negatively affect the accuracy and/or responsiveness of a control system as known in the art.

As to claim 12, Miège discloses using roll angular acceleration and correction roll (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1; ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3).
Miège fails to explicitly disclose using the first-order integral and the second-order integral. However, Lizell teaches using the first-order integral and the second-order integral (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of using the first-order integral and the second-order integral, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

The combination of Miège and Lizell fails to explicitly disclose applying the same low-pass filter. However, Vandersmissen teaches applying the same low-pass filter (longitudinal acceleration is calculated by differentiating and low-pass filtering the vehicle velocity – See at least ¶81).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Vandersmissen teaches controlling an active suspension for leveling a vehicle and absorbing unwanted vibrations including filtering signal data that is used to control the active suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège and Lizell to include the feature of applying the same low-pass filter, as taught by Vandersmissen, to remove unwanted offsets, noise, or other extraneous disturbances that would negatively affect the accuracy and/or responsiveness of a control system as known in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miège et al., “Active roll control of an experimental articulated vehicle”, in view of Lizell, US 5097419 A, as applied to claim 1 above, and further in view of Tucker et al., US 20200223274 A1, hereinafter referred to as Miège, Lizell, and Tucker, respectively. 
As to claim 6, the combination of Miège and Lizell fails to explicitly disclose wherein the actuator includes an active stabilizer provide in association with at least front wheels of the wheels or rear wheels of the wheels. However, Tucker teaches wherein the actuator includes an active stabilizer provide in association with at least front wheels of the wheels or rear wheels of the wheels (an active roll bar actuator, i.e. active stabilizer, or actuators may be used to induce a roll moment in the front and/or rear of the vehicle, to for example counteract an acceleration-induced roll moment – See at least ¶7). 
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Tucker teaches controlling an active suspension using actuators associated with the wheels and roll-bar for resisting vehicle roll.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège and Lizell to include the feature of wherein the actuator includes an active stabilizer provide in association with at least front wheels of the wheels or rear wheels of the wheels, as taught by Tucker, because the use of active stabilization may reduce road-induced and/or inertially-induced disturbances that may be experienced by vehicle passengers.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miège et al., “Active roll control of an experimental articulated vehicle”, in view of Lizell, US 5097419 A, as applied to claim 1 above, and further in view of Hall et al., US 10960723 B1, hereinafter referred to as Miège, Lizell, and Hall, respectively.
As to claims 7, the combination of Miège and Lizell fails to explicitly disclose wherein the actuator includes in-wheel motors respectively assembled to the wheels. However, Hall, teaches wherein the actuator includes in-wheel motors respectively assembled to the wheels (the mass actuator is supported by and connected to the wheel hub, the linear motor is operated to cause motion of the mass in order to apply a reaction force as part of active suspension control – See at least Col. 8, lines 8-20).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Hall teaches controlling an active suspension system using in-wheel motors to apply forces for lessening the sensation of a bump or vibration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège and Lizell to include the feature of wherein the actuator includes in-wheel motors respectively assembled to the wheels, as taught by Hall, to avoid the need to package suspension actuators inboard within a body of a vehicle (See at least Col. 2, Lines 28-31 of Hall).

As to claim 8, the combination of Miège and Lizell fails to explicitly disclose wherein the actuator includes an active steering system provided in association with at least front wheels of the wheels or rear wheels of the wheels. However, Hall teaches wherein the actuator includes an active steering system provided in association with at least front wheels of the wheels or rear wheels of the wheels (the steering system 110 may include front steering components 210a and rear steering components 210b that include, for example, steering actuators and linkages that are operatively coupled each of the wheel and tire assemblies – See at least Col. 3, Lines 9-14).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Hall teaches controlling an active suspension system using in-wheel motors to apply forces for lessening the sensation of a bump or vibration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège and Lizell to include the feature of wherein the actuator includes an active steering system provided in association with at least front wheels of the wheels or rear wheels of the wheels, as taught by Hall, to reduce steering wheel movement, enhance comfort, and minimize space requirements when maneuvering on narrow roadways. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668